AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT CoURT

 

  
   

 

for the
District of Nevada
--F'LED RECErv
-`- ED
. . .`ENTERED SER
Unlted States of America ) COUNSEL`_ VED ON
/PART|
V~ ) Case No 2:17-c -3| - ' - ‘ ES OF RECORD
)
j j MARKo LEOPARD ) O(;T 1 2 2018
Defendanl )
cLERK us Dlsmlm COUR
RY‘ D!STR|CT OF NFVADA T

 

 

_~____

 

‘*`"` DEPUTY

ORDER SCHEDULING A DETENTION HEARING

 

 

A detention hearing in this case is scheduled as follows:

 

 

_ Lloyd D. George United States Courthouse
Place.

 

l
l .
333 Las Vegas Blvd., South icoumoom NO" 3A
l Las Vegas, NV 89101 t "
j George Foley, Jr., U.S. Magistrate Judge LDate and Time: October 15, 2018 at 2200 p.m.

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: L'_Qct. 12, 2_(_)"1¢8

 

_ Ju}'é’ss)'géfluf

GEORGE FOLEY, JR., U.S. Magistrate Judge

Printed name and title

